Citation Nr: 1811685	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-38 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to May 6, 2010, and in excess of 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel






INTRODUCTION

The Veteran honorably served on active duty with the United States Marine Corps from March 1967 to June 1971.  His commendations include, among others, the Vietnam Service Medal and the Vietnam Campaign Medal.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This decision granted the Veteran's claim of entitlement to service connection for bilateral hearing loss, assigning a noncompensable (0 percent) disability evaluation, effective as of October 29, 2008.

In a June 2010 Decision Review Office rating decision, the Veteran's disability evaluation for his bilateral hearing loss was increased to 10 percent, effective as of May 6, 2010.  

The Board most recently remanded this matter in May 2017 for additional development, to include scheduling the Veteran for a VA examination to obtain a medical opinion regarding any change in functional loss due the Veteran's hearing loss since 2008.

In May 2017,  the Veteran underwent a VA examination to assess the current severity of his bilateral hearing loss and the requested medical opinion was obtained.  An additional comment or addendum was added to the prior opinion in November 2017.  As the required development has been completed, this matter has now returned to the Board for appellate consideration.







	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  Prior to May 6, 2010, the Veteran's hearing was manifested by no worse than Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear with a speech discrimination score of 80 percent in the right ear and a speech discrimination score of 80 percent in the left ear.

2.  From May 6, 2010, forward, the Veteran's hearing was manifested by no worse than Level V hearing acuity in the right ear and Level IV hearing acuity in the left ear with a speech discrimination score of 72 percent in the right ear and a speech discrimination score of 74 percent in the left ear.


CONCLUSIONS OF LAW

1.  Prior to May 6, 2010, the criteria for establishing entitlement to a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2017).

2.  From May 6, 2010, forward, the criteria for establishing entitlement to an evaluation in excess of 10 percent disabling for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and any necessary opinions obtained.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to the duty to assist argument).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings, generally

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), See also 38 C.F.R. §§ 4.1, 4.2 (2017).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to May 6, 2010, and in excess of 10 percent disabling, thereafter

In this case, the Veteran contends that the current severity of his bilateral hearing loss is worse than currently evaluated.  Further, he asserts that his condition warrants a higher rating throughout the appeal period.  The preponderance of the evidence is against his claim.

Review of the record indicates that the Veteran has been afforded multiple VA examinations to assess the nature and current severity of his service-connected bilateral hearing loss.

On the authorized audiological evaluation in May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
65
80
LEFT
20
20
45
60
75

Pure tone threshold averages were 55 dB for the right ear and 50 dB for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 82 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss in both ears and the condition was deemed a result of exposure to acoustic trauma during active service.

Under applicable laws and regulations, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85 Tables VI and VII, as set forth following 38 C.F.R. § 4.85, are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2017). 

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels (dB) or more, Table VI or Table Via is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral. 3 8 C.F.R. § 4.86 (b) (2017). 

Applying the May 2009 VA examination results to Table VI results in a Roman Numeral of II for the right ear and IV for the left ear. See 38 C.F.R. § 4.85 (2017). Applying these values to Table VII demonstrates that the proper rating for the Veteran's bilateral hearing loss is 0 percent.  See Id.

In September 2009, the Veteran underwent a private audiological evaluation.  Pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
55
65
LEFT
10
10
25
45
60

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and of 40 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 80 percent in the left ear.  

Applying the private evaluation results to Table VI results in a Roman Numeral of IV for the right ear and III for the left ear.  See 38 C.F.R. § 4.85 (2017). Applying these values to Table VII demonstrates that the proper rating for the Veteran's bilateral hearing loss is 10 percent.  See Id.

In May 2010, the Veteran was afforded a subsequent examination to assess the current severity of his service-connected bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
55
65
75
LEFT
15
15
45
60
75

Speech audiometry revealed speech recognition ability of 54 percent in the right ear and of 49 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 78 percent in the left ear.  

Applying the May 2010 VA examination results to Table VI results in a Roman Numeral of IV for the right ear and III for the left ear.  See 38 C.F.R. § 4.85 (2017). Applying these values to Table VII demonstrates that the proper rating for the Veteran's bilateral hearing loss is 10 percent.  See Id.

Pursuant to a May 2015 Board Remand Decision, the Veteran was afforded a new VA examination with a specific directive that the VA examiner provide an opinion as to the functional impairment caused by the Veteran's bilateral hearing loss.

Accordingly, on authorized audiological evaluation in August 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
60
75
LEFT
5
5
45
65
80

Speech audiometry revealed speech recognition ability of 50 percent in the right ear and of 49 percent in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 74 percent in the left ear.  

During the clinical evaluation, the Veteran reported that his hearing loss interferes with his ability to hear the special needs children he transports; hinders his ability to understand normal conversations; causes frustration and conflict in social situations; and limits his ability to participate in activities (i.e. he feels socially isolated due to his difficulty in hearing sound).  On examination, the VA examiner acknowledged the Veteran's admission that he often failed to use his hearing aids due to dissatisfaction with the benefits received from regular use.  Prior to concluding the clinical evaluation, the examiner encouraged the Veteran to seek additional assistance in securing proper adjustment of his hearing aids so as to achieve full benefits therefrom. 

Applying the August 2015 VA examination results to Table VI results in a Roman Numeral of V for the right ear and IV for the left ear.  See 38 C.F.R. § 4.85 (2017). Applying these values to Table VII demonstrates that the proper rating for the Veteran's bilateral hearing loss is 10 percent.  See Id.

In an October 2015 lay statement, the Veteran asserted that his hearing loss had worsened.  In support of his contention, the Veteran indicated that his inability to hear normally limited his confidence, caused difficulty in understanding communications with colleagues and supervisors, required frequent attempts to seek clarification in order to understand simple directions, and impaired his ability to gain consideration for important assignments or promotions. 

In June 2016, the Veteran's claim was remanded to the AOJ with a directive to obtain complete VA audiology treatment records, specifically records pertaining to VA's issuance of hearing aids in October 2009.  The AOJ was also ordered to obtain an addendum medical opinion regarding any functional effects the Veteran's bilateral hearing loss might have on the his employment, daily activities, and offer an opinion as to whether the functional effects changed or have remained constant since October 2008.

In July 2016, the VA examiner opined that there is no objective measure of change of effects on function, thus any such opinion could be considered speculative.  The opinion also noted that the Veteran hearing loss was treatable with hearing aids and functioning would likely improve with proper amplification.

A Written Brief presentation, dated April 2017, asserted that the Veteran was entitled to a new VA examination as the addendum opinion failed to comply with the Board's June 2016 remand directives, namely, to comment on any functional impact of the Veteran's bilateral hearing loss, to include whether the functional effects changed or remained constant since October 2008. 

In May 2017, the Veteran's claim was again remanded to the AOJ to afford the Veteran a new VA examination to assess the current severity of his bilateral hearing loss.

Pursuant to the aforementioned decision, the Veteran was afforded a new VA examination.  The remand directives specifically requested that the VA examiner comment on the Veteran's functional loss due to his bilateral hearing disability.

On the authorized examination in May 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
65
80
LEFT
15
15
60
80
95

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and of 63 in the left ear.  Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 82 percent in the left ear.  

Application of the May 2017 VA examination results to Table VI results in a Roman Numeral of II for the right ear and IV for the left ear.  See 38 C.F.R. § 4.85 (2017).  Applying these values to Table VII demonstrates that the proper rating for the Veteran's bilateral hearing loss is 10 percent.  See Id.

Following the clinical evaluation, the examiner noted that the Veteran complained that his bilateral hearing loss caused difficulty hearing and communicating in familial and social interactions, impacted his career choices, and often led to misunderstandings and frequent requests for repetition of speech.  The Veteran was diagnosed with mild sloping to severe high frequency sensorineural hearing loss in the right ear, and a moderately-severe to profound high frequency sensorineural hearing loss in the left ear.  As to the Veteran's functional limitations in daily living, the examiner noted that without use of hearing aids, the Veteran's level of hearing loss would make it difficult for him to hear speech at a distance or understand conversations without visual cues.  With properly adjusted and consistently worn hearing aids, however, no barriers in employment were indicated.

In a November 2017 Addendum opinion, the examiner added that the functional effects of the Veteran's bilateral hearing loss remained constant since October 2008.  In support of the stated conclusion, the examiner noted that there is no significant difference between the Veteran's speech recognition scores between September 2009 and May 2017.  This indicates that the functional effects of the hearing loss have remained constant.

In making all determinations, the Board has fully consider all lay assertions of record, to include multiple lay statements from the Veteran regarding functional impairments due to his bilateral hearing loss and a lay statement from the Veteran's son regarding the Veteran's difficulty in familial and social interactions due to his hearing impairment.  While the Board recognizes the Veteran's competence to report on the current severity of his bilateral hearing loss, to include its impact on his daily living and professional pursuits, review of the record does not indicate that current severity of the Veteran's bilateral hearing loss has warranted a higher evaluation than 10 percent disabling at any point during the period on appeal.  Further, prior to May 6, 2010, there is no evidence that the Veteran's symptoms warranted a compensable evaluation.  While the Board is sympathetic to the Veteran's lay contentions that his symptoms have worsened, the medical evidence does not support his assertion.

Further, the Board has fully considered the Veteran complaints of a functional impairment as due to his bilateral hearing loss; however, the rating schedule is intended to compensate for such loss.  Doucette v. v. Shulkin, 28 Vet. App. 366 (2017).  Review of the record does not reveal any evidence that VA has failed to adequately compensate the Veteran's symptoms.

Accordingly, as the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable evaluation for bilateral hearing loss prior to May 6, 2010, and in excess of 10 percent disabling, thereafter, must be denied.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss prior to May 6, 2010, and in excess of 10 percent disabling, thereafter, is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


